          Case 1:18-cv-09598-VEC Document 152 Filed 03/26/21 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 3/26/2021
 -------------------------------------------------------------- X
 GERGELY CSIKOS,                                                :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :     18-CV-9598 (VEC)
 S.M. CONSTRUCTION & CONTRACTING,                               :
 INCORPORATED, AND                                              :         ORDER
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
         Cross-Claimant and Third-Party Plaintiff, :
                                                                :
                            -against-                           :
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :
 INCORPORATED,                                                  :
                                       Cross-Defendant, :
                                                                :
 REMODEL ART CORP. AND ALIN                                     :
 VADANUTA,                                                      ;
                                                                :
                                Third-Party Defendants. :
 -------------------------------------------------------------- X
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
                                    Fourth-Party Plaintiff, :
                                                                :
                           -against-                            :
                                                                :
 IAN REISNER, IR HOLDINGS LLC,                                  :
 PARKVIEW DEVELOPERS LLC                                        :
                                                                :
                                Fourth-Party Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference in this matter was held on March 26, 2021;
       Case 1:18-cv-09598-VEC Document 152 Filed 03/26/21 Page 2 of 2




     IT IS HEREBY ORDERED THAT:

     1. Mr. Avery is directed to file a notice of appearance on behalf of the fourth party

        defendants by March 26, 2021 at 5:00 p.m. If he fails to file a notice of appearance

        by that time, fourth party defendants’ time to respond to the pending motion for

        default is extended to March 31, 2021. If he files a notice of appearance by that

        time, fourth party defendants’ answer must be filed on or before March 31, 2021.

     2. Plaintiff’s motion for leave to file an amended complaint against the fourth party

        defendants is due by April 2, 2021. The fourth party defendants’ opposition is due

        by April 23, 2021. Plaintiff’s reply is due May 7, 2021.

     3. If Plaintiff chooses not to move for leave to file an amended complaint against fourth

        party defendants, the parties must meet and confer and propose a summary judgment

        briefing schedule by April 12, 2021.

     4. A pretrial conference will be held on June 4, 2021 at 11:00 a.m. The parties must

        appear for the conference by dialing (888) 363-4749, using the access code 3121171

        and the security code 9598.

     5. A referral to Magistrate Judge Gorenstein for a settlement conference will be entered

        separately.



SO ORDERED.
                                                       ________________________
Date: March 26, 2021                                      VALERIE CAPRONI
      New York, New York                                United States District Judge
